Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
Applicant continues to argue that the combination of Wanderski, Bellini and Kansky is improper as the combination of Wanderski and Bellini would change the principle of operation of Wanderski. However, the Examiner is not persuaded by these remarks and maintains the views as previously explained on the record and in the rejection.
The amendment which now recites the “exchanging” of “electronic messaging” as opposed to “facilitating” such is noted. However, even now, the claims continue to be covered by the combined teachings of the references as previously explained.
Nowhere does Applicant contend that any of the references are nonanalogous to each other. The rejection makes clear that the art is analogous to one another, especially in the case of Wanderski and Bellini which are both generally directed to chat sessions between users. Applicant’s argument that these references cannot be combined together such that, as has been emphasized by Applicant about the customer and the customer-facing agent would “no longer be able to communicate with each other”, goes against the nature of the relevant art, in that computerized embodiments can be combined such that the combination of Wanderski and Bellini would readily suggest that a customer-facing agent and the one or more addition non-customer facing agents can exchange electronic messaging while excluding the customer as claimed. Also, nothing within the combination of these references precludes the situation that Applicant 
Also, Applicant does not contend that, as explained in the rejection, that Bellini specifically taught as an specific advantage in its teachings that enabling communication between customer-facing agents and non-customer facing agents about a particular ticket would enable a unified online messaging platform between the agents when a non-customer facing agent or agents are more qualified to handle a particular ticket and also that the customer can be excluded from the online messaging platform such that the customer-facing agents and non-customer facing agents can exchange private messages without involving the customer. (Examiner’s emphasis added.) See MPEP 2144, section II (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”) Again, the rejection makes clear that Bellini’s teachings have an expected advantage which, as the rejection makes clear and as one skilled in the art would expect within the relevant art, the combined teachings of Wanderski and Bellini do reasonably teach or suggest the claimed limitations as explained in the rejection.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0082619 to Wanderski et al. (“Wanderski”) in view US 10,079,736 to Bellini, III et al. (“Bellini”) and in further view of US 2012/0159349 to Kansky.
Regarding claim 9, Wanderski taught an apparatus, comprising:
at least one processor; and memory comprising a set of instructions for facilitating collaboration in context, wherein the set of instructions, with the at least one processor, is configured to cause the apparatus (consider at least paragraphs 0032-0034) to
launch an online messaging platform (“second IM conversation” or, alternatively, a “chat thread” that is “spun off” from an “IM session”) for a user (“participant”) to communicate by way of electronic messaging with one or more other users, wherein the launching of the online messaging platform is responsive to a user selecting text (consider at least paragraphs 0024-0026 regarding “selecting” a “portion of the IM conversation” by “highlighting” a “portion of “text” which “creates” a “second GUI space for a second IM conversation”);
displaying the online messaging platform next or adjacent to the selected text to provide context of a discussion between the user and the one or more additional users with respect to the selected text; (consider at least paragraphs 0024-0026 and Figures 2 and 3 regarding “selecting” a “portion of the IM conversation” by “highlighting” a “portion of “text” and the “GUI spaces”) (consider further paragraph 0030 wherein “To aid in tracking the various IM conversations and/or GUI spaces available that are interrelated in any way, allows a GUI that employs a 
add the one or more additional users to the online messaging platform, when the user enters a tag for each of the one or more additional users or enters an email address for each of the one or more additional users (“participants” that are “added”/moved”/”copied” to the “second IM conversation”), wherein the adding of the one or more additional users comprises providing each of the one or more additional users access to the discussion between the user and the one or more additional users with respect to the selected text so that the contents of the discussion is visible to 
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and wherein the one or more additional users are non-customer facing agents not associated with the ticket.
Wanderski may also be interpreted as not expressly teaching receiving a ticket from an Internet-based helpdesk system, the ticket is associated with an Internet-based inquiry or request from a customer.
Wanderski may also be interpreted as not expressly teaching exchange electronic messaging, via the online messaging platform, between the user and the one or more additional users in regard to the selected text occurs while excluding the customer from the online messaging platform, however, Wanderski does teach exchange electronic messaging, via the 
In an analogous art (consider at least column 6, lines 52-67 regarding the “creation” of a “chat session” between a “support agent” and a “customer”), Bellini taught receiving a ticket from an Internet-based helpdesk system (“customer support application” or “ticketing system”), the ticket is associated with an Internet-based inquiry or request from a customer. (consider at least column 5, lines 50-60 regarding the “ticketing system” “creating”  a “support ticket” “when a support incident is reported” or by a “customer”)
Bellini also taught wherein the user is a customer-facing agent (“first support agent”) and wherein the one or more additional users are non-customer facing agents not associated with the ticket (“second support agent” “who is a local expert” in “specialized knowledge” that would support the “support incident”), wherein an online messaging platform is launched for the customer-facing agent to communicate by way of electronic messaging (“chat”) with one or more non-customer facing agents and exchanging electronic messaging, via the online messaging platform, between the customer-facing agent and the one or more addition non-customer-facing agents in regard to the ticket while excluding the customer from the online messaging platform. (consider at least column 7, lines 38-58) (consider also specifically column 7, lines 48-51 “The chat session may also support private messages between the first support agent and the second support agent, so that the customer does not see these messages”)
It would have been obvious to one skilled in the art as of the effective filing date of the claimed invention to modify the teachings of Wanderski for receiving a ticket from an Internet-based helpdesk system, the ticket is associated with an Internet-based inquiry or request from a customer such that customer-facing agents and non-customer facing agents not associated with as claimed. Therefore, such a modification of the teachings of Wanderski with the teachings of Bellini would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Wanderski and Bellini may be interpreted as not expressly teaching wherein the user selects text within the ticket, however, Wanderski did teach wherein the user selects text within a user interface as shown above. Wanderski also taught that wherein the launching of the online messaging platform is responsive to a user selecting text as also shown above. As also shown, Bellini teaches launching of the online platform may be responsive to the actions of the customer-facing agent adding one or more additional non-customer facing agents to the online messaging platform.

It would have been obvious to one skilled in the art as of the effective filing date of the claimed invention to modify the teachings of Wanderski and Bellini such that a ticket within a user interface can be used to launch a function as taught in Kansky such that the modification includes every element as claimed. Given Wanderski’s disclosure of selecting text within a user interface, Kansky specifically taught that using text within a ticket allows for the content within the ticket to be copied and stored within an external function such that the text within the ticket can be reused by the external function (paragraph 0067). Given this specific advantage in Kansky, one skilled in the art would have been motivated to modify the teachings of Wanderski and Bellini with the teachings of Kansky such that a user can select text to launch an online messaging platform as taught in Wanderski and Bellini within a ticket as taught in Kansky as claimed. Therefore, such a modification of the teachings of Wanderski and Bellini with the teachings of Kansky would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 10, the combined teachings of Wanderski, Bellini and Kansky taught the apparatus of claim 9.
Wanderski wherein the online messaging platform comprises the selected text or other text related to the selected text, one or more posted messages, and a dialogue box for the user to insert text. (consider at least paragraphs 0024-0026 regarding “selecting” a “portion of the IM conversation” by “highlighting” a “portion of “text” which “creates” a “second GUI space for a 
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 10, therefore, claim 10 is rejected under the combined teachings of Wanderski, Bellini and Kansky under the same rationale.
Regarding claim 11, the combined teachings of Wanderski, Bellini and Kansky taught the apparatus of claim 9.
Wanderski wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to
in response to the selected text, display a discussion button for the user to select, and in response to the user clicking on the discussion button, launch the online messaging platform. (consider at least 0025-0026 regarding a user “selection” such as a “spin off button” or “context menu option” or also “clicking on selection ‘Start new chat base on selection” upon which “the second GUI for a second IM conversation is created”)
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 11, therefore, claim 11 is rejected under the combined teachings of Wanderski, Bellini and Kansky under the same rationale.
.
Claims 4-5, 7-8, 12-13, 15-16, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wanderski, Bellini and Kansky and in further view of US 2019/0141092 to Sanchez.
Regarding claim 12, the combined teachings of Wanderski, Bellini and Kansky taught the apparatus of claim 9.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 12, therefore, claim 12 is rejected under the combined teachings of Wanderski, Bellini and Kansky under the same rationale.
Wanderski, Bellini and Kansky may be interpreted as not expressly teaching, wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to search a database for information associated with the one or more additional users, when the customer-facing agent tags the one or more additional non-customer-facing agents in a dialogue box, however, Wanderski did teach that a user tags the one or more additional users as shown above.
In an analogous art, Sanchez discloses that, when a user intends to add a user to an online messaging platform (consider at least paragraph 0027), a database for information associated with the one or more additional users (“registry”) is searched (consider at least paragraph 0028 
	It would have been obvious to one skilled in the art as of the effective filing data of the claimed invention to modify the teachings of Wanderski, Bellini and Kansky to include the more specific functions of Sanchez to arrive at the invention as claimed since Wanderski taught that searching a database for information associated with one or more users is useful when the user desires to add the one or more additional users to an online messaging platform (consider paragraphs 0002-0003). Therefore, one skilled in the art would have been motivated by this express advantages of using these functions as taught in Sanchez to modify the teachings of Wanderski, Bellini and Kansky to create a more robust and useful apparatus such that the modification of Wanderski, Bellini and Kansky to include these functions would have had predictable results.
Regarding claim 13, the combined teachings of Wanderski, Bellini, Kansky and Sanchez taught the apparatus of claim 12.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 13, therefore, claim 13 is rejected under the combined teachings of Wanderski, Bellini and Kansky under the same rationale.

The motivations regarding the obviousness of claim 12 also apply to claim 13, therefore, claim 13 is rejected under the combined teachings of Wanderski, Bellini, Kansky and Sanchez under those same motivations.
Regarding claim 15, the combined teachings of Wanderski, Bellini and Kansky taught the apparatus of claim 9.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).

Wanderski, Bellini and Kansky may be interpreted as not expressly teaching wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to search a database for information associated with the one or more additional groups, when a user tags the one or more additional groups in a dialogue box, however, Wanderski did teach that a user tags one or more additional groups (ie. “participants” that are “added”/moved”/”copied” to the “second IM conversation” which is interpreted as being a “group”).
In an analogous art, Sanchez discloses that, when a user intends to add a group (“at least one registered user” that “joins” a “collaborative session” which is interpreted as being a “group”) to an online messaging platform (consider at least paragraph 0027), a database for information associated with the one or more additional groups (“registry” of ‘registered users”) (is searched (consider at least paragraph 0028 regarding how “users” “may register with the registry service” by “register[ing] their device type and device identification with the registry service” such that “a user may initiate [a] collaboration session by requesting a list of currently registered users”) (consider further at least paragraph 0032 regarding “registration information” stored within the “registry” “database”)
	It would have been obvious to one skilled in the art as of the effective filing data of the claimed invention to modify the teachings of Wanderski, Bellini and Kansky to include the more specific functions of Sanchez to arrive at the invention as claimed since Wanderski and Kansky taught that searching a database for information associated with one or more groups is useful when the user desires to add the one or more additional groups to an online messaging platform 
Regarding claim 16, the combined teachings of Wanderski, Bellini, Kansky and Sanchez taught the apparatus of claim 15.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 16, therefore, claim 16 is rejected under the combined teachings of Wanderski, Bellini and Kansky under the same rationale.
Wanderski, Bellini and Kansky may be interpreted as not expressly teaching, however, Sanchez did teach wherein the set of instructions, with the at least one processor, is further configured to cause the apparatus to populate the information associated with the one or more additional groups, and 
transmit an electronic notification to one or more members within the one or more additional groups, upon the user selecting the information associated with the one or more additional groups, wherein the notification comprises a hyperlink (“URL”) to launch an online messaging platform for the one or more additional users. (consider at least paragraph 0029 wherein “An invitation from the registry service 106 may contain a title, description, and a universal resource locator (URL) to launch join the collaboration session when the would-be 
The motivations regarding the obviousness of claim 15 also apply to claim 16, therefore, claim 16 is rejected under the combined teachings of Wanderski, Bellini, Kansky and Sanchez under those same motivations.
Claims 4-5 and 7-8 are also rejected since these claims recite a method that contain substantially the same limitations as recited in claims 12-13 and 15-16 respectively.
Claims 20-21 and 23-24 are also rejected since these claims recite a computer program product that contain substantially the same limitations as recited in claims 12-13 and 15-16 respectively.
Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wanderski, Bellini, Kansky, and Sanchez as applied to claims 4, 12 and 20 above respectively, and further in view of US 2014/0026025 to Smith.
Regarding claim 14, the combined teachings of Wanderski, Bellini, Kansky and Sanchez taught the apparatus of claim 12.
Wanderski may be interpreted as not expressly teaching wherein the user is a customer-facing agent and the one or more additional users are non-customer-facing agents, however, Bellini did teach this limitation (“first support agent”) (consider at least column 7, lines 38-58).
The motivations regarding the obviousness of claim 9 also apply to claim 14, therefore, claim 14 is rejected under the combined teachings of Wanderski, Bellini and Kansky under the same rationale.

However, in an analogous art, Smith taught that, when a user desires to add one or more additional users to an online messaging platform, when it was been determined information associated with the one or more additional users is not found within a database, an email field and tag field for the user to complete is populated and, when the user inserts an email address in the email field and a tag in the tag field, a notification is transmitted to the one or more additional users, wherein the notification comprises a hyperlink to launch an online messaging platform for the one or more additional users (consider at least paragraphs 0102-0103 regarding “the initiating collaborator invites other parties (`participants`) to collaborate” wherein “the web interface allows the initiating collaborator to enter invite details including a name and e-mail address of the participant, the presentation name, the initiating collaborator's name and e-mail address, and a message (if required)” and “The interface may also allow the initiating collaborator to select from a previously entered participant name and email address combination, or to type in the name of a previously entered managed group that itself contains a list of eligible participants.  In this regard, the server 120 may be able to interact, and be updated in real time, by third party systems for maintaining up-to-date managed participant lists” (ie. it may be reasonably inferred that, if a user is enabled to select from ‘previously entered’ ‘participants’ (user), then information 
	It would have been obvious to one skilled in the art as of the effective filing date of the claimed invention to modify the teachings of Wanderski, Bellini, Kansky and Sanchez to include the additional functions as taught in Smith in order to arrive at the invention as claimed. Smith expressly taught that these functions advantageously allows for no login or account creation requirements (consider paragraphs 0163 and 0174). Given these express advantages of using the functions of Smith, one skilled in the art would have been motivated to modify the teachings of Wanderski, Bellini, Kansky and Sanchez in order to create a more robust and useful apparatus such that the modification of these teachings would have had predictable results.
Claim 6 is also rejected since claim 6 recites a method that contains substantially the same limitations as recited in claim 14.
Claim 22 is also rejected since claim 22 recites a computer program product that contains substantially the same limitations as recited in claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447